Case 2:15-cr-20457-MFL-APP ECF No. 202 filed 08/27/20         PageID.2191    Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                              Case No. 15-cr-20457-2
                                                      Hon. Matthew F. Leitman
 v.

 KIARA HOBBS,

           Defendant.
 __________________________________________________________________/

                               ORDER TO CLARIFY

       Defendant Kiara Hobbs is currently incarcerated at FCI Hazelton. She is

 serving a sentence of 85 months imprisonment – 1 month for Hobbs Act robbery, in

 violation of 18 U.S.C. § 1951(a)(2), and 84 months for using and carrying a firearm

 during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(2).

 (See Judgment, ECF No. 184, PageID.2120–2121.)

       Hobbs has submitted two letters to the Court. (See ECF Nos. 200 & 201.) The

 letters were sent on August 4, 2020. Due to delays in processing pro se mail,

 however, Hobbs’ letters were not filed on the Court’s docket until August 27, 2020.

 The letters are difficult to read as currently uploaded to the Court’s docket, but they

 appear to request compassionate release under 18 U.S.C. § 3581(c)(1)(A).

       Under Section 3582(c)(1)(A), a defendant may not file a motion for

 compassionate release until “after the defendant has fully exhausted all


                                           1
Case 2:15-cr-20457-MFL-APP ECF No. 202 filed 08/27/20        PageID.2192    Page 2 of 3




 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier.” The exhaustion

 requirement in Section 3582(c)(1)(A) is “mandatory” and is not subject to any

 “judge-made exceptions.” United States v. Alam, 960 F.3d 831, 833–36 (6th Cir.

 2020).

       Hobbs has not given the Court enough information to determine whether she

 has satisfied this exhaustion requirement. Therefore, the Court DIRECTS Hobbs

 to file a supplement to her letters that informs the Court whether she has submitted

 a written request for compassionate release to the warden at FCI Hazelton. If Hobbs

 has submitted a written request for compassionate release to the warden, then Hobbs

 shall also inform the Court of the date on which she submitted the request, whether

 the warden responded to the request, and the date of the warden’s response (if any).

       If either (1) Hobbs has not submitted a request for compassionate release to

 the warden, or (2) Hobbs has submitted such a request but 30 days have not lapsed

 since the warden received her request, then the Court will dismiss her current filings

 (ECF Nos. 200 & 201) without prejudice. In that event, Hobbs would be permitted

 to file a motion seeking compassionate release (or the appointment of an attorney to

 review such a motion) upon exhausting her remedies.




                                           2
Case 2:15-cr-20457-MFL-APP ECF No. 202 filed 08/27/20     PageID.2193   Page 3 of 3




       Additionally, Hobbs has not given the Court enough information to determine

 whether she is otherwise qualified for compassionate release. Accordingly, the

 Court DIRECTS Hobbs to use her supplement to also inform the Court why she

 believes she qualifies for compassionate release.

       IT IS SO ORDERED.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

 Dated: August 27, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 27, 2020, by electronic means and/or
 ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          3
